     1
 2                                                                             FILED
                                                                    CLERK, U.S. QISTRICT
                                                                                           COURT
 3
                                                                          MAR 13~
 4
                                                                  CENTRALODISTRICT OF
 5                                                                BY .~.,,1           CALIFORNIA
                                                                                         1161"11 IT/




 6
 7
 s                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11               STATES OF AMERICA,                      Case No.: L~ - Il-~R - O75c3 - pSF
12                               Plaintiff,              ORDER OF DETENTION AFTER
                                                        HEARING
13                  vs.                                 [Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C.
                                                          § 3143(a)]
14
15                         Caae~q nt.
                              Defenda
16
17           The defendant having been arrested in this District pursuant to a warrant issued
18 y the United States District Court for the ~,e+n~ol ~~s~ _ of ~_~
19 or alleged violations) ofthe terms and conditions of hislher    [supervised
20 elease]; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22       riminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24          ~The defendant has not met his/her burden of establishing by clear and
25           convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26           3142(b)or (c). This finding is based on          v nkno~,Y. l~.ka,~~,~d ♦1~;~
27             ceso~rc~~ar~~i,~~              s.~~..~~r►~,e   n~~s~ ~r;~Y orol~ 'c~~
28              re.~~Q~i.~a.4                                                                          -
     1
     2
     3    andJor
     4   , The defendant has not met his/her burden of establishing by clear and
     5    convincing evidence that he/she is not likely to pose a danger to the safety of any
     6   other person or the community if released under 18 U.S.C. § 3142(b)or (c). This
     7   finding is based on GY~.~,.,;,C16~h~s~-,,,~,, ~ s~b~~ar,~,~ a~~s~
                                                                           +.
     8
  9
 10
 11
 12
 13      IT THEREFORE IS ORDERED that the defendant be detained pendi
                                                                                ng further
 14      ~tion proceedings.                         _
 15
16 i ATED:      3~I3~~Q
17                                                E. SCOTT `"
                                                  ~ STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27                                         '~
28
                                          ~!
                                        Page 2 of2
                                          ;~
